


Exhibit 10.1

 

 

 

DealPoint#[***]

 

AMENDMENT TO THE

XBOX ONE PUBLISHER LICENSE AGREEMENT

(Xbox Live Incentive Program)

 

This Amendment to the Xbox One Publisher License Agreement (this “Amendment”) is
entered into and effective as of the [***] (the “Amendment Effective Date”) by
and between Microsoft Licensing, GP, a Nevada general partnership (“Microsoft”),
and Take-Two Interactive Software, Inc. (“Publisher”), and supplements the Xbox
One Publisher License Agreement between the parties dated as of [***] (the “Xbox
One PLA”). Microsoft Corporation, a Washington corporation, is a party to this
Amendment with respect to its acknowledgement of Section 5, Exhibit 6.

 

RECITALS

 

A.                                    Microsoft and Publisher entered into the
Xbox One PLA, which establishes the terms for publishing on Microsoft’s Xbox One
entertainment and video game system;

 

B.                                    Microsoft has amended the Xbox Live
Incentive Program (Exhibit 6) of the Xbox One PLA; and

 

C.                                    The parties now wish to enter into this
Amendment to the Xbox One PLA.

 

Accordingly, for and in consideration of the mutual covenants and conditions
contained herein, and for other good and valuable consideration, receipt of
which each party hereby acknowledges, Microsoft and Publisher agree as follows:

 

1.                                      Exhibit 6.  Exhibit 6 of the Xbox One
PLA is hereby amended and restated in its entirety as attached hereto.

 

2.                                      Except and to the extent expressly
modified by this Amendment, the Xbox One PLA shall remain in full force and
effect and is hereby ratified and confirmed. In the event of any conflict
between this Amendment and the Xbox One PLA the terms of this Amendment shall
control.

 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be
executed.

 

MICROSOFT CORPORATION

 

Take-Two Interactive Software, Inc.

 

 

 

/s/ Mohammad Shafaqat

 

/s/ Seth Krauss

By (sign)

 

By (sign)

Mohammad Shafaqat

 

Seth Krauss

Name

 

Name

Xbox Program Manager

 

EVP & General Counsel

Title

 

Title

May 15, 2014

 

May 15, 2014

Date

 

Date

 

 

 

MICROSOFT LICENSING, GP

 

 

 

 

 

/s/ Mohammad Shafaqat

 

 

By (sign)

 

 

Mohammad Shafaqat

 

 

Name

 

 

Xbox Program Manager

 

 

Title

 

 

May 15, 2014

 

 

Date

 

 

 

MICROSOFT CONFIDENTIAL

AMENDMENT TO THE XBOX ONE PLA (XBOX LIVE INCENTIVE PROGRAM)

 

--------------------------------------------------------------------------------


 

 

 

DealPoint#[***]

 

EXHIBIT 6 — XBOX LIVE INCENTIVE PROGRAM

 

1.                                      Xbox Live Incentive Program

 

In order to encourage Publisher to support Xbox Live functionality and drive
increased usage of Xbox Live, Publisher may qualify for certain [***] incentive
payments based on the amount of Xbox Live Share generated by Publisher’s
Multiplayer Software Titles.

 

[***]

 

2.                                      Definitions

 

2.1                               “Accounting Period” means each Microsoft [***]
within the Program Term, provided that if the Program Term ends within such a
[***], then the applicable payment calculation set forth below shall be made for
a partial Accounting Period.

 

2.2                               “Day” means a period of twenty-four hours,
commencing at midnight and continuing until midnight the following day using
Coordinated Universal Time (UTC).

 

2.3                               “Guest(s)” means an individual who accesses
Xbox Live and is not a Multiplayer Subscriber or a Subscriber.

 

2.4                               “Multiplayer Game Session” means an instance
of synchronous game play in which [***] End Users participate across unique Xbox
360 or Xbox One consoles.

 

2.5                               “Multiplayer Software Title(s)” means a
Software Title for Xbox One or Xbox 360 that supports synchronous multiplayer
game play over Xbox Live and initiates a Multiplayer Game Session with
participation of [***] Unique Users across unique Xbox 360 or Xbox One consoles
during an Accounting Period.

 

2.6                               “Multiplayer Subscriber(s)” means the average
number of [***] Subscribers during an Accounting Period, each of which must
have: (i) created a “gamertag” for use on Xbox Live; (ii) paid a fee to
establish, migrate or renew an active, fee-based subscription account to Xbox
Live, which is currently branded as “Xbox Live Gold” (excluding any Subscribers
in a “free-trial” period); and (iii) an Xbox Live account that is not delinquent
(as determined by Microsoft’s standard practices). If a bundled multiplayer
subscription includes multiple paid Xbox Live accounts and gamertags, the number
of Multiplayer Subscribers attributable to such multiplayer subscription will be
[***]. For avoidance of doubt, Subscribers, trial users, and Guests will not be
counted as Multiplayer Subscribers.

 

2.7                               “Subscriber(s)” means an individual who
establishes an account on Xbox Live.

 

2.8                               “Unique Users” means the number of unique
Subscribers and Guests who have played a Multiplayer Game Session in a
Multiplayer Software Title on Xbox Live during a given [***]. Each Subscriber or
Guest will count for [***] Unique User for a Multiplayer Software Title per
[***],[***].

 

2.9                               “Xbox 360 Multiplayer Hours” means the total
hours within a given [***] that Multiplayer Software Titles for Xbox 360 have
been played in a Multiplayer Game Session.

 

3.                                      Xbox Live Share.  Publisher’s Xbox Live
Share will be determined using the following calculation:

 

[***]

 

“Daily Unique User Share for Xbox One” means the sum of Unique Users who
participated in at least [***] Multiplayer Game Session within [***] for all of
Publisher’s Multiplayer Software Titles for Xbox One aggregated over the

 

MICROSOFT CONFIDENTIAL

AMENDMENT TO THE XBOX ONE PLA (XBOX LIVE INCENTIVE PROGRAM)

 

2

--------------------------------------------------------------------------------


 

 

 

DealPoint#[***]

 

Accounting Period divided by the total number of Unique Users who participated
in at least [***] Multiplayer Game Session within [***] for all Multiplayer
Software Titles for Xbox One aggregated over the Accounting Period.

 

“[***] Multiplayer Hour Share for Xbox 360” means the sum of Xbox 360
Multiplayer Hours for all of Publisher’s Multiplayer Software Titles for Xbox
360 within [***] aggregated over the Accounting Period divided by the sum of
Xbox 360 Multiplayer Hours for all Multiplayer Software Titles for Xbox 360
within [***] aggregated over the Accounting Period.

 

“[***] Unique User Share for Xbox 360” means the sum of Unique Users who
participated in at least [***] Multiplayer Game Session within [***] for all of
Publisher’s Multiplayer Software Titles for Xbox 360 aggregated over the
Accounting Period divided by the sum of Unique Users within [***] for all
Multiplayer Software Titles for Xbox 360 aggregated over the Accounting Period.

 

“[***] Unique User Share for Xbox One” means the sum of Unique Users who
participated in at least [***] Multiplayer Game Session within [***] for all of
Publisher’s Multiplayer Software Titles for Xbox One aggregated over the
Accounting Period divided by the sum of Unique Users within [***] for all
Multiplayer Software Titles for Xbox One aggregated over the Accounting Period.

 

4.                                      Incentive Payment.  The incentive
payments shall be determined pursuant to Table 1 below and paid each Accounting
Period:

 

 

 

Table 1: [***]

[***]

 

[***]

 

[***]

 

[***]

 

[***]

[***]

 

[***]

 

[***]

 

[***]

 

[***]

[***]

 

[***]

 

[***]

 

[***]

 

[***]

[***]

 

[***]

 

[***]

 

[***]

 

[***]

[***]

 

[***]

 

[***]

 

[***]

 

[***]

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

Example. [***]

 

5.                                      Payments.  In the event Publisher
qualifies for an incentive payment under the Xbox Live Incentive Program during
an Accounting Period, Microsoft will provide payment for any amount due to
Publisher within [***] after the end of each Accounting Period.

 

6.                                      Other Xbox Live Incentive Program
Requirements

 

6.1                               Multiplayer Software Title simship, feature
and content parity.  Any Multiplayer Software Title that does not meet the
following simship, feature and content parity requirements will not be included
in the Xbox Live Share calculation for Publisher:

 

6.1.1                     [***];

 

6.1.2                     [***]; and

 

6.1.3                     [***].

 

6.2                               Minimum WSP.  To qualify for the Xbox Live
Incentive Program, the WSP of the Base Game of the Multiplayer Software Title
must be [***] or the local currency equivalent (excluding short promotional
windows).

 

MICROSOFT CONFIDENTIAL

AMENDMENT TO THE XBOX ONE PLA (XBOX LIVE INCENTIVE PROGRAM)

 

3

--------------------------------------------------------------------------------


 

 

 

DealPoint#[***]

 

6.3                               Minimum Xbox Live Unique User Threshold.  To
qualify for the Xbox Live Incentive Program, Publisher’s minimum Unique User
total for the applicable Accounting Period must be at least [***] (calculated
using an aggregation of all [***] Unique Users for Xbox One and Xbox 360 during
the Accounting Period).

 

6.4                               Xbox One Unique Users Requirement.  Only Xbox
One Unique Users that participate in a Multiplayer Game Session that has been
instrumented in compliance with Section 6.4.1 and/or 6.4.2 during the Accounting
Period will be included in the Xbox Live Share calculation for Publisher:

 

6.4.1                     [***]:

 

(i)    [***]; and/or

 

(ii)   [***].

 

6.4.2                     [***].

 

6.5                               Xbox 360 Unique Users Requirement.  [***].

 

7.                                      Program Term, Termination, and Changes. 
This Xbox Live Incentive Program will commence on [***], and will be available
until [***], unless earlier terminated by Microsoft upon written notice to
Publisher (“Program Term”). Microsoft may change or discontinue the Xbox Live
Incentive Program by providing Publisher with [***] advance written notice.

 

MICROSOFT CONFIDENTIAL

AMENDMENT TO THE XBOX ONE PLA (XBOX LIVE INCENTIVE PROGRAM)

 

4

--------------------------------------------------------------------------------
